
	
		II
		112th CONGRESS
		1st Session
		S. 1705
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2011
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To designate the Department of Veterans Affairs Medical
		  Center in Spokane, Washington, as the Mann-Grandstaff Department of
		  Veterans Affairs Medical Center.
	
	
		1.Designation of
			 Mann-Grandstaff Department of Veterans Affairs Medical Center
			(a)DesignationThe Department of Veterans Affairs Medical
			 Center in Spokane, Washington, shall after the date of the enactment of this
			 Act be known and designated as the Mann-Grandstaff Department of
			 Veterans Affairs Medical Center.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the medical center
			 referred to in subsection (a) shall be considered to be a reference to the
			 Mann-Grandstaff Department of Veterans Affairs Medical Center.
			
